Citation Nr: 1044430	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected right foot calluses.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected left foot calluses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The August 2006 rating decision granted service connection for 
bilateral feet calluses and evaluated the disability as 
noncompensable.  The Veteran disagreed with the disability rating 
and perfected an appeal.  In July 2009, the Veteran and his 
representative presented testimony in support of the Veteran's 
claim at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing has been associated 
with the Veteran's VA claims folder.

In an October 2009 decision, the Board remanded the claim for 
further evidentiary development.  In a July 2010 rating decision, 
the RO granted a 10 percent disability rating effective 
February10, 2006, the date VA received the Veteran's initial 
claim.  


FINDINGS OF FACT

The Veteran's service-connected bilateral feet calluses are 
manifested by severe, heavy calluses encompassing the majority of 
the calcaneus, the metatarsal heads, and bilateral digits, with 
decreased sensation to monofilament and light touch and without 
decreased range of motion, increase of pain, fatigue, weakness or 
incoordination upon repetitive dorsiflexion and plantar flexion 
of the first metatarsophalangeal joint (MTP).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability of 30 percent for 
service-connected right foot calluses are met from February 10, 
2006, to October 23, 2008.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 5824 (2006-2008).

2.  The criteria for an initial disability of 30 percent for 
service-connected left foot calluses are met from February 10, 
2006, to October 23, 2008.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 5824 (2006-2008).

3.  The criteria for a 30 percent disability rating for service-
connected right foot calluses are met from October 24, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2010).

4.  The criteria for a 30 percent disability rating for service-
connected left foot calluses are met from October 24, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his service-connected 
bilateral feet calluses disability is worse than VA has rated.  
He seeks a disability rating in excess of the 10 percent rating 
that is currently assigned.  The Board will first address 
preliminary matters and then render a decision on the issues on 
appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board's 
October 2009 Remand ordered VBA to provide the Veteran with a 
medical examination to determine the nature and severity of the 
Veteran's service-connected bilateral feet calluses disability, 
and then readjudicate the claim under the criteria of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The Board finds that VBA 
substantially complied with the October 2009 order because the 
record includes a March 2010 VA medical examination report that 
addresses the nature and severity of the Veteran's service-
connected foot disability, and a July 2010 rating decision and 
supplemental statement of the case which adjudicated the 
Veteran's claim under the rating criteria provided in 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in a March 
2010 letter informing him what was required to substantiate a 
claim for increased disability rating, and how VA determined a 
disability rating and an effective date.  The claim on appeal 
arises from the Veteran's disagreement with an initial disability 
rating.  The United States Court of Appeals for the Federal 
Circuit and the United States Court of Appeals for Veterans 
Claims (Court) have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 
Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Finally, the Board observes that the Veteran has not 
contended, nor does the record indicate, that his claim has been 
prejudiced by a lack of notice.  See Goodwin supra at 137 [Where 
a claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].  The Board thus finds that VA has satisfied its duty 
to notify the Veteran.

The Board further observes that the RO has obtained the Veteran's 
service treatment records and VA treatment records pertaining to 
his service-connected feet disability.  The Board notes that the 
Veteran stated in a February 2006 statement that all medical 
treatment he received for his service-connected disability was at 
VA.  As indicated above, the Veteran received a VA medical 
examination in March 2010, that, as discussed in more detail 
below, provides a thorough assessment of the Veteran's service-
connected disability's current nature and extent of severity, and 
which describes the impact the disability has on the Veteran's 
impairment in earning capacity.

For the reasons stated, the Board finds that VA has satisfied its 
duty to assist the Veteran.

The Board also notes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2010).  As noted in 
the Introduction, the Veteran and his representative presented 
testimony in support of the Veteran's claim at a July 2009 
hearing before the undersigned VLJ.  

The Board will proceed to a decision on the merits of the 
Veteran's claim.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Assignment of diagnostic code

The Veteran's service-connected bilateral feet calluses 
disability is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804 
[Scar(s), unstable or painful].  The Board observes that the 
Veteran has specifically requested that his disability be rated 
under Diagnostic Code 7804.  See hearing transcript at page 18; 
see also Veteran's May 2007 VA Form 9 substantive appeal.  The 
Veteran's disability was originally rated as noncompensable under 
the rating criteria of Diagnostic Code 7819 [Benign skin 
neoplasms].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7804 is deemed by the Board to be the most 
appropriate primarily because the Veteran's disability does not 
include scarring to the head, face or neck as required by 
Diagnostic Code 7800; does not involve scarring that is 
associated with underlying soft tissue damage as required by 
Diagnostic Code 7801; and does not include superficial scarring 
as required by Diagnostic Code 7802.  

The Board has also considered the rating criteria of Diagnostic 
Code 5284 [Foot injuries, other], which provides for a 10 percent 
disability rating for moderate injuries, a 20 percent disability 
rating for moderately severe injuries, a 30 percent disability 
rating for severe injuries and a 40 percent disability rating for 
complete loss of use of the foot.  The rating criteria of 
Diagnostic Code 5284 are more relevant to structural or 
mechanical deformities or injuries to the foot than to the skin 
condition that the Veteran's claims present. Moreover, as is 
demonstrated below, the rating criteria of 7804 provide for 
similar disability ratings. 

The Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7804.

Schedular criteria

The Board notes that the criteria for 7804 were revised effective 
October 23, 2008, and that a veteran, such as the Veteran in this 
case, who VA rated under diagnostic codes 7800-7805 before 
October 23, 2008, could request review under the new criteria.  
The new criteria, however, will not be effective before October 
23, 2008.

Diagnostic Code 7804 provides for a 10 percent disability rating 
for one or two scars that are unstable or painful; a 20 percent 
disability rating for three or four scars that are unstable or 
painful; and a 30 percent disability rating for five or more 
scars that are unstable or painful.  Note (1) to Diagnostic Code 
7804 provides that "an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
Note (2) provides that "if one or more scars are both unstable 
and painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars.  Finally, Note (3) 
provides that "scars evaluated under diagnostic codes 7800, 
7801, 7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable."

Prior to October 23, 2008, the rating criteria for Diagnostic 
Code 7804 included a maximum 10 percent disability rating for 
superficial scars that were painful upon examination.  

Schedular rating

The Veteran contends that his service-connected bilateral feet 
calluses are very painful and frequently require him to rest.  He 
has also testified that they cause him to limp, that it 
occasionally interferes with his ability to sleep, has limited 
his footwear to sneakers, and that he can no longer walk the 
distances he previously could.  See hearing transcript at pages 
5, 11, and 13-16.  The March 2010 VA examiner, a physician's 
assistant, described the Veteran's bilateral service-connected 
disability as manifested by severe, heavy calluses encompassing 
the majority of the calcaneus, the metatarsal heads, and 
bilateral digits, with decreased sensation to monofilament and 
light touch and without decreased range of motion, increase of 
pain, fatigue, weakness or incoordination upon repetitive 
dorsiflexion and plantar flexion of the first MTP.  

VA treatment records include statements throughout the pendency 
of the Veteran's claims that also provide evidence of the 
manifestation of the Veteran's service-connected bilateral feet 
disability.  A December 2006 podiatry treatment note reports the 
hyperkeratotic tissue on the Veteran's feet and states that the 
Veteran "demonstrated 5/5 muscle strength for all groups 
tested."  In a June 2006 VA examination report, a VA podiatrist 
states that the Veteran reported that he could not stand for very 
long periods.  The disability was described by the June 2006 
examiner as "painful hyperkeratotic lesions," with full range 
of motion of all joints observed and no crepitus or deformities 
noted.  A March 2006 podiatry note indicates that the Veteran was 
able to feel monofilament on the soles of the feet.  A June 2005 
podiatry note indicates that "manual muscle exam reveals +5/5 
for all muscle groups tested b/l [bilaterally]."    The Board 
finds that a review of the entire record supports a conclusion 
that the Veteran's bilateral foot condition has not appreciably 
changed from the date his claim was received by VA to the date of 
the March 2010 VA examination.

February 2006 to October 2008

As noted above, the criteria for the pre-October 2008 rating are 
limited to a maximum 10 percent disability rating.  The Veteran 
is currently assigned a 10 percent disability rating for that 
period.  For that reason, the Board is unable to provide a higher 
disability rating for the period between February 10, 2006, the 
date the Veteran's claims were received and the last effective 
date of the pre-amendment regulations.  

As noted above, Diagnostic Code 5284 [Foot injuries, other], 
provides for a 10 percent disability rating for moderate 
injuries, a 20 percent disability rating for moderately severe 
injuries, a 30 percent disability rating for severe injuries and 
a 40 percent disability rating for complete loss of use of the 
foot.  The Board has noted that Diagnostic Code 5284 applies more 
to structural defects of the foot; however, the Veteran's 
bilateral foot condition has not appreciably changed during the 
pendency of the claims.  

38 C.F.R. § 4.20 provides that when an unlisted condition, such 
as the Veteran's calluses, is encountered, it will be permissible 
to rate under a closely related disease or injury "in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous."  38 C.F.R. § 4.21 
provides that it is not expected that all atypical instances will 
be covered by the ratings schedule and that "findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all cases."

In this case, the Veteran's functional disability is limitation 
of use of the feet because of severe pain; he cannot walk or stay 
on his feet for long periods.  His condition was described by the 
October 2010 examiner as "severe" calluses and described in 
June 2006 as "painful" lesions.  Similar functionality 
disability would be caused by a severe foot injury.  The Board 
observes in passing that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc." See Webster's New 
World Dictionary, Third College Edition (1988) 871. Although the 
word "severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious." See Webster's 
Ninth New Collegiate Dictionary (1990) 1078.

After review of the entire record, and in consideration of 
sections 4.20 and 4.21, the Board finds that application of 
Diagnostic Code 5284 (2006-2008) more appropriately captures the 
symptomatology of the Veteran's disability than the criteria of 
Diagnostic Code 7804 prior to October 23, 2008.  The Board 
further finds that the Veteran's disability meets the criteria of 
"severe."  For those reasons, the Board assigns a 30 percent 
disability rating for each foot for the period between February 
10, 2006, and October 23, 2008.

October 2008 to present

After October 23, 2008, however, the criteria provided for higher 
disability ratings.  Specifically, a 20 percent disability rating 
for three or four scars that are unstable or painful, and Note 
(2) to the revised Diagnostic Code 7804 provides that "if one or 
more scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars."

In this case, the Veteran's calluses manifest in severe, heavy 
calluses encompassing the majority of the calcaneus, the 
metatarsal heads, and bilateral digits.  The disability has been 
described by a VA podiatrist as "painful hyperkeratotic 
lesions."  The term "hyperkeratosis" is defined as "thickening 
of the horny layer of the epidermis."  See Stedman's Medical 
Dictionary, 27th Edition (2000) at p. 850.  The treatment the 
Veteran has consistently received includes cutting away some of 
the thick skin tissue.  The Board finds that this symptom is 
similar to an unstable scar which involves a loss of skin over 
the scar.  The March 2010 examiner reported the calluses 
manifested in three distinct areas.  For that reason, the Board 
finds that the Veteran's disability is similar to a disability of 
three scars for each foot.  Thus, the Board finds that the 
criteria of a 20 percent rating applies beginning October 24, 
2008.

Moreover, as previously noted, the Veteran has consistently 
maintained that his calluses are painful and affect his ability 
to stand for long periods or walk long distances, or wear shoes 
that are not at least a half-size too large.  Thus, the Board 
finds that the Veteran's calluses warrant a 10 percent disability 
rating added as provided in Note (2) to Diagnostic Code 7804.

The Board observes that Diagnostic Code 7804 provides higher 
disability ratings for a greater number of scars up to 5 scars.  
In order for the Veteran to be rated at a disability rating above 
10 percent disabling, the Board would have to find that the 
Veteran's disability is more akin to five or more scars for each 
foot.  The Board declines to do make that analogy because the 
condition appears in the photographs that accompanied the March 
2010 VA examination report to be confined to the heel, forefoot 
and toe areas; essentially, only three areas were described by 
the March 2010 examiner to be affected.  For that reason, the 
Board finds that the Veteran's disability has not met the 
criteria for a disability rating in excess of the assigned 20 
percent rating.

For the reasons stated above, the Board finds that the Veteran is 
entitled to an initial disability rating of 10 percent for each 
foot from the date of his claim, February 10, 2006, to October 
23, 2008, and a 30 percent disability rating for each foot from 
October 24, 2008 under the rating criteria of Diagnostic Code 
7804 (2006; 2010).

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The Board has analyzed the evidence throughout the pendency of 
the Veteran's claim and has determined that the nature and extent 
of his disability has not met the criteria for a rating other 
than the assigned 10 percent and 20 percent disability ratings 
already assigned.  For that reason, the Board finds that staged 
ratings are inappropriate.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), required a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service-connected disabilities.  The medical evidence 
fails to demonstrate that the symptomatology of the disabilities 
is of such an extent that application of the ratings schedule 
would not be appropriate.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.

Since the available schedular evaluations adequately contemplate 
the Veteran's levels of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing norms" 
such as frequent hospitalization or marked interference with 
employment. See 38 C.F.R. § 3.321(b)(1).  In this case, there is 
no indication that the Veteran has required frequent 
hospitalizations for bilateral feet disabilities.  In addition, 
although the Veteran has claimed his feet disabilities affect his 
ability to walk and stand for prolonged periods, he remains able 
to perform his employment. 


ORDER

Entitlement to an initial disability rating of 30 percent for 
service-connected right foot calluses is granted subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to an initial disability rating of 30 percent for 
service-connected left foot calluses is granted subject to 
controlling regulations governing the payment of monetary 
benefits.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


